        Case 4:18-cv-00086-BSM Document 55 Filed 04/06/21 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                            CENTRAL DIVISION

COURTNEY MACKINTRUSH                                                         PLAINTIFF

v.                          CASE NO. 4:18-CV-00086-BSM

PULASKI COUNTY SHERIFF’S
OFFICE, et al.                                                           DEFENDANTS

                                        ORDER

      The stay is lifted because the Eighth Circuit Court of Appeals has affirmed denial of

summary judgment on Courtney MacKintrush’s excessive force claim against Dustin Hodge.

See Doc. Nos. 44, 48, 53.

      The motion for supplementation of the summary judgment record [Doc. No. 31] is

denied as moot. A new scheduling order shall issue.

      IT IS SO ORDERED this 6th day of April, 2021.




                                                  UNITED STATES DISTRICT JUDGE
